                                                                                  FILED IN COURT
                                                                                  ASHEVILLE, NC
                IN TTM, LINITED STATES DISTRICT COURT
                                                                                    ocT 3 0   2ll20
            FOR THE WESTERNDISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION                                    U.S. DISTRICT COUR-T
                                                                                W. DISTRICT OF N.C

                            DOCKET NO. I :20-CR-00050

LINITED STATES OF AMERICA                     )
                                              )     CONSENT ORDER AND
              V.                              )   JUDGMENT OF FORFEITURB
                                              )
EDDIE HINTON TIMBERLAKE, III                  )


       WHEREAS, the defendant, EDDIE HINTON TIMBERLAKE, III, has
entered into a plea agreement (incorporated by reference herein) with the United
States and has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 11 to one or
more criminal offenses underwhich forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes properly derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defrned by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. 52253, provided, however, that such forfeiture is subjectto any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest, rf any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P .32.2(b)( 1) & (cX2), the Court fnds
that there is the requisite nexus between the properfy and the offense(s) to which the
defendant has pleaded guilty and that the defendant has a legal or possessory interest
in the property;




    Case 1:20-cr-00050-MR-WCM Document 21 Filed 10/30/20 Page 1 of 3
       V/HEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceedingconcerningany
of the property described below. If the defendant has not previously submitted such
a clatrn, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC3 02-C (September
8,2005);

     NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following
properfy is forfeited to the United States:
         o Cyber Power C-Series desktop computer, serial number ET6012-
             11867, containing a 1 TB Western Digital WD10EZLX-75WN4A0
             SATA hard disk drive (serial number WCC6Y2CPCALF);
         . 80 GB Western Digital WD800BB-00JEF0 IDE had disk drive,
            serial n um ber WMAJ94 0 49 430 ;
        o 80 GB Seagate 98D011-520 IDE hard disk drive, serial number
            sLR6lQeQ;
        o 16 GB SanDisk USB thumb drive, serial number 8L130424569D;
             and
           o Ten (10) optical compact disks.
       The United States Marshal and/or other property custodian for the
investigative agency is authorzedto take possession and maintain custody of the
above-described tangible property.

      If andto   the extent required by Fed. R. Crim. P.32.2(b)(6),21 U.S.C. g
853(n), and/or other applicable law, the Llnited States shall publish notice and
provide direct written notice of this forfeiture.

       Any person, other than the defendant, asserting any legal interest in the
properfy ffioy, within thi.ty days ofthe publication of notice or the receipt of noticg
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.




    Case 1:20-cr-00050-MR-WCM Document 21 Filed 10/30/20 Page 2 of 3
          Pursuant to Fed. R. Crim. P.32.2b)(3), upon entry ofthis Order of Forfeiture,
    the United States Attorney's Office is authorized to conduct any discovery needed
    to identiS, locate or dispose of the property, including depositions, interrogatories,
    requests for production of documents and to issue subpoenas, pursuant to Fed. R
    Civ. P.45.

            Following the Court's disposition of all timely petitions frled, a final order of
    forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
    party frles a timely petition, this order shall become the frral order and judgment of
    forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
    have clear title to the property and shall dispose of the property according to law.
    Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
    shall be fmal as to defendant upon f,,lirg.

    SO AGREED:




               united States Attorney
f.rGtittu.,t
     {;U;4ffi
       DIE HINTON TIMBERLAKE,            III




    Attorney for Defendant
                                                Signed:   OJo{rn        Stelozo


                                               W. CARTETON              CALF
                                               United States M,           Judge
                                               Western District       orth Carolina




        Case 1:20-cr-00050-MR-WCM Document 21 Filed 10/30/20 Page 3 of 3
